Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO/A (Amendment No. 2) Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 WENDYS/ARBYS GROUP, INC. (Name of Subject Company (Issuer)) Trian Partners, L.P. Trian Partners Master Fund, L.P. Trian Partners Parallel Fund I, L.P. Trian Partners Parallel Fund II, L.P. Trian Partners GP, L.P. Trian Partners General Partner, LLC Trian Partners Parallel Fund I General Partner, LLC Trian Partners Parallel Fund II GP, L.P. Trian Partners Parallel Fund II General Partner, LLC Trian Fund Management, L.P. Trian Fund Management GP, LLC Nelson Peltz Peter W. May Edward P. Garden (Name of Filing Persons (Purchasers)) CLASS A COMMON STOCK, PAR VALUE $0.10 PER SHARE (Title of Class of Securities) (CUSIP Number of Class of Securities) Brian L. Schorr, Esq. Chief Legal Officer Trian Fund Management, L.P. 280 Park Avenue New York, New York 10017 (212) 451-3000 Copy to: Dennis J. Block, Esq. William P. Mills, Esq. Cadwalader, Wickersham & Taft LLP One World Financial Center New York, NY 10281 (212) 504-5555 (Name, Address and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) Calculation of Filing Fee Transaction Valuation* Amount of Filing Fee $166,000,000 $6,523.80 *Estimated for purposes of calculating the amount of filing fee only. Transaction value derived by multiplying 40,000,000 shares of the subject company (number of shares sought) by $4.15 (the tender offer price per share). x Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount
